COURT OF APPEALS
                                   SECOND DISTRICT              OF      TEXAS
CHIEF JUSTICE                                                                      CLERK
 TERRIE LIVINGSTON                     TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                            401 W. BELKNAP, SUITE 9000
JUSTICES                                  FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                 LISA M. WEST
  ANNE GARDNER                                  TEL: (817) 884-1900
  SUE WALKER                                                                       GENERAL COUNSEL
  BILL MEIER                                   FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                             www.txcourts.gov/2ndcoa



                                          August 19, 2015

    Debra A. Windsor                                      Samuel R. Terry
    Assistant District Attorney                           Terry Terry Law
    401 W. Belknap St.                                    One City Place
    Fort Worth, TX 76196-0201                             300 Throckmorton St., Suite 500
    * DELIVERED VIA E-MAIL *                              Fort Worth, TX 76102
                                                          * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00278-CR, 02-15-00279-CR
                 Trial Court Case Number: 1357498D, 1354573D

    Style:       Aurello E. Landeros
                 v.
                 The State of Texas

          The court has received a copy of the notice of appeal in this case. See
    Tex. R. App. P. 25.2(c).

            We have not received a docketing statement. See Tex. R. App. P. 32.2.
    Therefore, the appellant is directed to file a docketing statement no later than
    Monday, August 31, 2015, or as soon as practicable thereafter. If you cannot
    file a complete docketing statement at that time for good cause, you are directed
    to send a letter to the clerk explaining your reasons for not timely filing the
    statement and when you expect to file the statement.

           NOTE TO APPELLANT: At or before the time for perfecting the appeal,
    you must request in writing that the official reporter prepare the reporter’s record.
    The request must designate the exhibits to be included. A request to the court
    reporter must also designate the portions of the proceedings to be included. You
    must also file a copy of this request with the trial court clerk. See Tex. R. App. P.
    34.6. NOTE TO PARTIES: Except for the docketing statement, all filings by the
    parties, and all correspondence and rulings by the court, in this appeal will be
    posted to this court’s website and will be accessible to the parties and the public
    when viewing the case record via the Case Search function on this court’s
    website. Upon a party’s motion showing good cause, the court may order that
02-15-00278-CR
August 19, 2015
Page 2


filings and briefs in an appeal not be posted to the court’s website. Motions and
briefs filed with this court must redact sensitive information in accordance with
rules 9.9 and 9.10 of the Rules of Appellate Procedure and this court’s local rule
7. Tex. R. App. P. 9.10; Loc. R. 7. The court may require a document to be
corrected and resubmitted if, upon screening, the court discovers unredacted
sensitive data. A party who is not represented by counsel is not required to
include his or her home address on any filing except the docketing statement.

        NOTE TO COURT REPORTER: You must file the reporter's record in this
court within 60 days after the date the sentence is imposed or suspended in open
court or the order appealed from is signed; OR 120 days after the date the
sentence is imposed or suspended in open court or the order appealed from is
signed if a timely motion for new trial is filed and denied; OR if a motion for new
trial is granted, 60 days after the order granting the motion is signed; OR 15 days
after the notice of appeal is filed if this is an accelerated appeal. See Tex. R.
App. P. 31.1, 35.2. You should contact the appellant(s) and make arrangements
for receiving payment for the record. See Tex. R. App. P. 35.3(b)(3). If you were
not the court reporter in this case, or if additional court reporters took testimony in
this case, please advise the court in writing immediately.

                                              Respectfully yours,

                                              DEBRA SPISAK, CLERK


                                              By: Bonnie Alexander, Deputy Clerk

cc:    Court Reporter, 213th District Court
       Tim Curry Criminal Justice Center
       401 W. Belknap St.
       Fort Worth,TX 76196-0217